242 F.2d 752
Sam HARGRAVE, Sr., Appellant,v.UNITED STATES of America, Appellee.
No. 16338.
United States Court of Appeals Fifth Circuit.
April 9, 1957.

Bernard A. Golding, Houston, Tex., for appellant.
Malcolm R. Wilkey, U.S. Atty., Gordon J. Kroll, Asst. U.S. Atty., Houston, Tex., for appellee.
Before HUTCHESON, Chief Judge, and BORAH and TUTTLE, Circuit Judges.
PER CURIAM.


1
Tried before the court on a waiver of jury and found guilty on two criminal informations charging the unlawful possession, sale, and transportation of wild ducks, defendant has appealed from the judgment of conviction and sentence.


2
Here upon two points,1 appellant, urging upon us that the evidence in this case was wholly insufficient as matter of law to justify conviction, insists that the judgment must be reversed.


3
We cannot agree.  De Luna v. United States, 5 Cir., 228 F.2d 114.  The record shows that the defendant did not claim that he was entrapped into the commission of the offenses charged, but denied that he had committed them.  It shows, too, positive and detailed evidence which, if believed, amply supported the finding and judgment.


4
Without undertaking to set out the detailed and circumstantial evidence of the government's witnesses or the testimony of the defendant, admitting part and denying part of that testimony, it is sufficient to say that the evidence amply supported the conviction, and the judgment is affirmed.



1
 'Point No. 1: (Alternatively submitted)
Appellant was entrapped into the commission of the offense.  He was not guilty as a matter of law.'
'Point No. 2:
The evidence was insufficient to sustain the conviction of appellant under the information.  The government failed to prove by clear, convincing and unequivocal evidence the essential ingredients of the offense.'